Williams, Judge,
delivered the opinion of the court:
The facts in this case have been stipulated as found. The only question involved is whether or not the plaintiff, when ordered from his station to his home to await orders, was directed to make a permanent change of station within the meaning of the statute, and, if so, was he entitled to the cost of the transportation of his dependents.
This question has repeatedly, in previous cases, been decided in favor of the plaintiff. Beirnie S. Bullard, Admx., v. United States, 66 C. Cls. 264; and Walter O. Henry v. United States, 74 C. Cls. 527. There is no reason why *293the plaintiff should have been put to the expense of bringing suit to recover what is unquestionably due him except the arbitrary action of the General Accounting Office in refusing to follow the law as it has been announced by the court in previous decisions.
Judgment is awarded to plaintiff in the sum of $256.05." It is so ordered.
Whalet, Judge; Littleton, Judge; Geeen, Judge; and Booth, Ghief Justice, concur.